PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance

4.  Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Epps.,  (Publication No. US 2006/0080232), teaches the present invention to provide a cellular telephone is configured as a payment device for purchases from merchants, service providers and fast food establishments. The cellular device, in cooperation and interoperation with the cellular network and cellular service, providing a means for receiving credit authorization requests from merchants, reviewing the request, and approving or disapproving requests from the purchaser's cellular phone. The cellular telephone payment device and network having capabilities of replacing conventional credit cards and cash payments at time of purchase to merchants and service providers. 
Meylan et al., (Publication No. US 2012/0214527, teaches a method of wireless communication includes intercepting a request from an application desiring use of communication resources. The intercepted request is held and is then evaluated to determine whether the held request can be released. The held request is released based on the outcome of the evaluation.


	However, the prior art fails to teach or suggest individually or in combination that a specific application download method that includes taking runtime information into consideration. More specifically, the runtime information is consist of access information to a plurality of application files in an application for the benefit of expediting download of applet.
Independent claims 1, 12 and 18 define a method with this specific novel feature. Dependent claims 2-11, 13-17 and 19-20 are allowable for either directly or indirectly depending on independent claims 1, 12 or 18.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T NGUYEN/Primary Examiner, Art Unit 2448